FILED
                           NOT FOR PUBLICATION                              JAN 07 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAFAELA GONZALEZ-RIOS,                           No. 05-76935

             Petitioner,                         Agency No. A023-055-742

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 9, 2009
                            San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and LYNN, ** District
Judge.

       Rafaela Gonzalez-Rios is a native and citizen of Mexico who petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision denying her



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
              The Honorable Barbara Lynn, U.S. District Judge for the Northern
District of Texas, sitting by designation.
application for a waiver of her deportability as an aggravated felon. See INS v. St.

Cyr, 533 U.S. 289, 295 (2001) (citing the former 8 U.S.C. § 1182(c)). The record

reflects she was never granted lawful permanent resident (“LPR”) status, but she

contends the government should be estopped from denying that she has LPR status

for purposes of determining eligibility for the waiver. We have jurisdiction to

review the estoppel issues. See Ramadan v. Gonzales, 479 F.3d 646, 648 (9th Cir.

2007) (holding REAL ID Act restored jurisdiction over mixed questions of law and

fact).

         On the merits, however, Gonzalez-Rios’ estoppel arguments fail. She was

aware at all times that the government had never granted her applications for

adjustment of status and that she had failed to post the bond the government

requested in 1989 in order to process her application; traditional equitable estoppel

requirements are therefore not met. See Salgado-Diaz v. Ashcroft, 395 F.3d 1158,

1165-67 (9th Cir. 2005). She also cannot establish the affirmative misconduct

required to estop the government. Delay alone is not sufficient, INS v. Miranda,

459 U.S. 14, 18 (1982); Jaa v. INS, 779 F.2d 569, 572 (9th Cir. 1986), and she

offers nothing more.




                                          2
      The contention that her parents’ status should be imputed to her was never

presented to the BIA and is therefore unexhausted. See 8 U.S.C. § 1252(d)(1);

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2003).

      The petition for review is DENIED.




                                         3